DETAILED ACTION
Terminal Disclaimer
The terminal disclaimers filed on November 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Numbers 11,014,582 and 10,576,998 and U.S. Application Number 16/806,057 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4 – 6, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cencer (U.S. Patent Application Publication Number 2016/0039432).
As to claim 1, Cencer teaches a method comprising: removing a first deck of a plurality of decks from an autorack (figure 22, ‘deck extension’ connected to the top surface of element 122 being the ‘first deck,’ see below; pages 6 and 9, paragraph 79, which teaches that the autorack may be converted from a ‘tri-level’ to a ‘bi-level’ by reversing the process of converting a ‘bi-level’ to a ‘tri-level,’ and paragraphs 88 and 90); removing a second deck of the plurality of decks from the autorack (figure 22, ‘deck extension’ connected to the top surface of element 112 being the ‘second deck’; page 7, paragraphs 88 and 90). Examiner notes that the ‘first and second decks’ may be found because figure 22 of Cencer teaches a ‘deck extension’ connected to the top surfaces of elements 112 and 122 (figure 22, see below). Examiner notes that this ‘deck extension’ is a separate and independent element from elements 112 and 122 because 

    PNG
    media_image1.png
    600
    656
    media_image1.png
    Greyscale

Cencer further teaches coupling a cross-brace assembly to two posts of a plurality of posts of the autorack, the cross-brace assembly extending longitudinally form a first post of the plurality of posts to a second post of the plurality of posts, the first and second posts located on a same side of the autorack, wherein the cross-brace assembly is coupled to the two posts of the plurality of posts at a location above an existing brace bay of the autorack (figure 20, either of upper elements 118 and element 112 or lower elements 118 and element 122 being the ‘cross-brace assembly,’ elements 114 being the ‘posts,’ and element 110 being the ‘existing brace bay’; page 7, paragraphs 88 and 90); coupling the second deck of the plurality of decks to the 
As to claim 4, Cencer teaches that coupling the cross-brace assembly to the two posts of the plurality of posts comprises: coupling a brace of the cross-brace assembly to a first post of the plurality of posts (figure 20, left element 118 being the ‘brace’ and left element 114 being the ‘first post’); and coupling the brace of the cross-brace assembly to a second post of the plurality of posts (figure 20, right element 114 being the ‘second post’). Examiner notes that this can be found because Cencer teaches attaching element 112 and a second brace to the first brace (figure 20, right element 118 being the ‘second brace’ and element 112), wherein the second brace is attached to the second post (figure 20, right element 114 being the ‘second post’ and right element 118). Therefore, Cencer teaches the first brace being attached to the second post through element 112 and the second brace.
As to claim 5, Cencer teaches that coupling the cross-brace assembly to the at least two posts of the plurality of posts comprises: coupling a first bolting plate of the cross-brace assembly to the first post at a location above the existing brace bay of the autorack (figure 22, lower, left hand element 120 being the ‘first bolting plate’ and left element 114 being the ‘first post’), coupling a second bolting plate of the cross-brace assembly to the first post at a location above the first bolting plate (figure 22, upper, left hand element 120 being the ‘second bolting plate’); coupling a third bolting plate to the second post at a location above the existing brace bay (figure 22, lower, right hand element 120 being the ‘third bolting plate’ and right hand element 114 being the ‘second post’); and coupling a fourth bolting plate to the second post at a location above the 
As to claim 6, Cencer further teaches coupling a first end of a first brace of the cross-brace assembly to the first bolting plate (figure 22, lower, left hand element 118 being the ‘first brace’); coupling a second end of the first brace to the fourth bolting plate. Examiner notes that this can be found because Cencer teaches coupling a second end of the first brace to the fourth bolting plate through the first deck and second post. Cencer further teaches coupling a first end of a second brace to the second bolting plate (figure 22, upper, left hand element 118 being the ‘second bolting plate); and coupling a second end of the second brace to the third bolting plate. Examiner notes that this can be found because Cencer then teaches coupling a second end of the second brace to the third bolting plate through the second deck and second post.
As to claim 9, Cencer teaches removing an existing door structure from the autorack (figure 22, element 116 being the ‘door structure’; page 7, paragraph 92); and coupling a seal-safe radial door structure to at least one end of the autorack (page 7, paragraph 92).
As to claim 12, Cencer teaches that the autorack is an existing autorack (figure 22).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cencer as applied to claim 1 above, and further in view of Lewin (U.S. Patent Number 6,283,040, cited in IDS).
As to claim 10, Cencer further teaches removing a roof section from the autorack (figure 22, element 116 being the ‘roof section’; page 7, paragraph 92); and coupling the roof section to the autorack (figure 22, element 116). However, Cencer does not teach increasing a height of the posts or side screens of the autorack. Lewin teaches a method, comprising: increasing a height of a plurality of posts of an autorack and increasing a height of a plurality of side screens of an autorack (figure 3, elements 29 being the ‘posts’ and ‘side screens’; column 6, lines 33 – 44). It would have been obvious to one skilled in the art to replace the posts and side screens of Cencer with the posts and side screens of Lewin, and raise the posts and side screens, as taught by Lewin, so as to provide the benefit of allowing taller automobiles inside the autorack.
Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner’s closest art, Cencer and Lewin, do not teach a step of ‘increasing a width between a third post of the plurality of posts and a fourth post of the plurality of posts, the third post located near a first side of the first end portion of the flatcar and the fourth post located near a second side of the first end portion, the second side opposite the first side,’ as recited by claims 11 and 13.
Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive.
Applicant argues, on pages 10 – 11, that Cencer does not teach a cross-brace assembly that ‘extend longitudinally form a first post to a second post, the first and second posts located on a same side of the autorack.’ Examiner disagrees. Examiner notes that the combination of upper elements 118 and element 112 of figure 22 may reasonably be interpreted as a ‘cross-brace assembly.’ Alternatively, lower elements 118 and element 122 of figure 22 may also be reasonably interpreted as a ‘cross-brace assembly.’ Each of the ‘cross-brace assemblies’ act to extend longitudinally from a ‘first post’ to a ‘second post’ (figure 22, left element 114 being the ‘first post’ and right element 114 being a ‘second post’), wherein the ‘first and second posts’ are located on a same side (either front or back side of the autorack).
Examiner notes that this interpretation of the ‘cross-brace assembly’ still allows for the ‘first and second decks’ because figure 22 of Cencer teaches a ‘deck extension’ connected to the top surfaces of elements 112 and 122 (figure 22, see below). Examiner notes that this ‘deck extension’ is a separate and independent element from elements 112 and 122 because figure 22 teaches that the ‘deck extension’ runs continuously between posts 114 (figure 22, see below), while elements 112 and 122 do not extend to the posts 114. These ‘deck extensions’ may reasonably be interpreted as the ‘first and second decks’ (figure 22, see below).

    PNG
    media_image1.png
    600
    656
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726